Judgment, Supreme Court, Bronx County (Ivan Warner, J.), rendered June 12, 1990, convicting defendant, after jury trial, of criminal possession of a weapon in the third degree, and sentencing him to an indeterminate term of 2 to 6 years’ imprisonment, unanimously affirmed. The matter is remitted to the Supreme Court, Bronx County, for further proceedings pursuant to CPL 460.50 (5).
Defendant was arrested and charged with attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second and third degrees in connection with the street shooting of Paul Allen on July 13, 1988. After jury trial, defendant was found guilty of criminal possession of a weapon in the third degree.
On appeal, defendant contends that the trial court erred in refusing defendant’s request for a jury charge on temporary lawful possession of the pistol in question. Defendant testified that he had possessed the gun since the winter of 1987, had hidden it under some rocks in his backyard, and subsequently took it onto the public streets. Thus, there is no possible view of the evidence that would support the charge requested. (People v Williams, 50 NY2d 1043.)
We perceive no abuse of discretion by the trial court in imposition of sentence and in the circumstances do not find that sentence to be excessive. Concur—Sullivan, J. P., Milonas, Rosenberger, Wallach and Smith, JJ.